Case: 21-2281   Document: 69     Page: 1   Filed: 06/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

      SHELTER FOREST INTERNATIONAL
 ACQUISITION, INC., XUZHOU SHELTER IMPORT
   & EXPORT CO., LTD., SHANDONG SHELTER
 FOREST PRODUCTS CO., LTD., IKEA SUPPLY AG,
    TARACA PACIFIC, INC., PATRIOT TIMBER
    PRODUCTS, INC., SHANGHAI FUTUWOOD
 TRADING CO., LTD., LINYI GLARY PLYWOOD CO.,
       LTD., FAR EAST AMERICAN, INC.,
               Plaintiffs-Appellees

   LIBERTY WOODS INTERNATIONAL, INC., MJB
   WOOD GROUP, INC., AKA MJB WOOD GROUP,
                    LLC,
                  Plaintiffs

                            v.

                   UNITED STATES,
                      Defendant

   COALITION FOR FAIR TRADE IN HARDWOOD
                  PLYWOOD,
              Defendant-Appellant
             ______________________

                       2021-2281
                 ______________________
Case: 21-2281   Document: 69    Page: 2    Filed: 06/15/2022




 2     SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US



     Appeal from the United States Court of International
 Trade in No. 1:19-cv-00212-JAR, Senior Judge Jane A. Re-
 stani.
                  ______________________

                 Decided: June 15, 2022
                 ______________________

      JAMES P. DURLING, Curtis, Mallet-Prevost, Colt &
 Mosle LLP, Washington, DC, argued for plaintiffs-appel-
 lees Far East American, Inc., IKEA Supply AG, Linyi Glary
 Plywood Co., Ltd., Shandong Shelter Forest Products Co.,
 Ltd., Shanghai Futuwood Trading Co., Ltd., Shelter Forest
 International Acquisition, Inc., Xuzhou Shelter Import &
 Export Co., Ltd. Shandong Shelter Forest Products Co.,
 Ltd., Shelter Forest International Acquisition, Inc., and
 Xuzhou Shelter Import & Export Co., Ltd. also represented
 by JAMES BEATY, DANIEL L. PORTER.

     BRYAN PATRICK CENKO, Mowry & Grimson, PLLC,
 Washington, DC, argued for plaintiffs-appellees Patriot
 Timber Products, Inc., Taraca Pacific, Inc. Also repre-
 sented by JILL CRAMER, JEFFREY S. GRIMSON, WENHUI JI,
 YIXIN LI, KRISTIN HEIM MOWRY, SARAH WYSS.

     PATRICK D. GILL, Sandler Travis & Rosenberg, P.A.,
 New York, NY, for plaintiff-appellee IKEA Supply AG.
 Also represented by KRISTEN SUZANNE SMITH, Washington,
 DC.

     GREGORY S. MENEGAZ, DeKieffer & Horgan, PLLC,
 Washington, DC, for plaintiffs-appellees Far East Ameri-
 can, Inc., Linyi Glary Plywood Co., Ltd., Shanghai Fu-
 tuwood Trading Co., Ltd. Also represented by JAMES
 KEVIN HORGAN, ALEXANDRA H. SALZMAN.

    MAUREEN E. THORSON, Wiley Rein LLP, Washington,
 DC, argued for defendant-appellant. Also represented by
Case: 21-2281     Document: 69     Page: 3    Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.    v. US     3



 TIMOTHY C. BRIGHTBILL, TESSA V. CAPELOTO, ELIZABETH S.
 LEE, STEPHANIE MANAKER BELL, JOHN ALLEN RIGGINS.
                ______________________

  Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
 CLEVENGER, Circuit Judge.
     Appellant Coalition for Fair Trade in Hardwood Ply-
 wood (the “Coalition”) appeals the final decision of the
 United States Court of International Trade (“CIT”) affirm-
 ing the May 10, 2021 remand determination of the United
 States Department of Commerce (“Commerce”). See Shelter
 Forest Int’l Acquisition, Inc. v. United States, No. 19-00212,
 2021 WL 3082407, at *7 (Ct. Int’l Trade July 21, 2021)
 (“Shelter Forest II”). In its remand determination, Com-
 merce found that certain hardwood plywood merchandise
 (“inquiry merchandise” 1) was commercially available prior
 to December 8, 2016 and therefore did not constitute later-
 developed merchandise that circumvented Commerce’s
 January 2018 antidumping and countervailing duty orders
 on certain hardwood plywood products from China (“Or-
 ders”). See id. at *3. This outcome differed from that of


     1   “Inquiry merchandise” is defined as certain ply-
 wood (1) “with face and back veneers made of radiata
 and/or agathis pine,” that (2) “[h]as a Toxic Substances
 Control Act (TSCA) or California Air Resources Board
 (CARB) label certifying that it is compliant with
 TSCA/CARB requirements,” and (3) “is made with a resin,
 the majority of which is comprised of one or more of the
 following three product types—urea formaldehyde, polyvi-
 nyl acetate, and/or soy.” Shelter Forest II, 2021 WL
 3082407, at *2. The resin is used to glue, or otherwise bond,
 the veneers to the core of the plywood. See id. at *1. The
 parties used the term “resin” and “glue” interchangeably in
 their briefing, as well as in the proceedings below, and we
 do the same in this opinion.
Case: 21-2281    Document: 69      Page: 4    Filed: 06/15/2022




 4     SHELTER FOREST INTERNATIONAL ACQUISITION, INC.    v. US



 Commerce’s original November 2019 determination, in
 which it found that the inquiry merchandise was not com-
 mercially available prior to December 8, 2016 and therefore
 did constitute later-developed merchandise circumventing
 the Orders. See Shelter Forest Int’l Acquisition, Inc. v.
 United States, 497 F. Supp. 3d 1388, 1392 (Ct. Int’l Trade
 2021) (“Shelter Forest I”). Commerce’s change in position
 arose from the CIT’s decision in Shelter Forest I, which
 (among other things) required Commerce to consider infor-
 mation that it had previously declined to review. See Shel-
 ter Forest II, 2021 WL 3082407, at *2–3. Based on that
 information, as well as additional information solicited
 during the remand proceeding, Commerce reached its neg-
 ative anticircumvention determination. Id. The CIT sus-
 tained this determination in Shelter Forest II, finding that
 it was supported by substantial evidence and in accordance
 with the law. Id. at *3. For the reasons stated below, we
 affirm.
                        BACKGROUND
                               I
      Commerce initiated the underlying antidumping and
 countervailing duty investigations on December 8, 2016.
 Following issuance of the Orders in January 2018, the Co-
 alition requested, and Commerce initiated, an anticircum-
 vention inquiry to determine whether the inquiry
 merchandise sold by foreign exporters constituted later-de-
 veloped merchandise that circumvented the Orders. 19
 U.S.C. § 1677j(d); 19 C.F.R. § 351.225(i); Shelter Forest II,
 2021 WL 3082407, at *2.
     As part of the anticircumvention inquiry, Commerce
 identified 43 Chinese exporters of inquiry merchandise.
 Shelter Forest I, 497 F. Supp. 3d at 1394. In November
 2018, it limited individual examination to the three Chi-
 nese exporters of inquiry merchandise who accounted for
 the largest exports by volume. Id. Commerce did not select
 appellees Shelter Forest International Acquisition Inc. et
Case: 21-2281    Document: 69      Page: 5    Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US     5



 al. (“Shelter Forest”) as one of the mandatory respondents.
 Id. Shelter Forest, however, had previously participated in
 the proceeding, first through its July 16, 2018 comment in
 opposition to the Coalition’s request for an anticircumven-
 tion inquiry (“July 16, 2018 Opposition”) and its October
 11, 2018 response to Commerce’s quantity and valuation
 questionnaire (“October 11, 2018 Q&V Response”). See id.
 at 1393 & n.5; see also Joint Appendix (“J.A.”) 865–1545;
 J.A. 1888–3468.
      On November 9, 2018, Commerce issued an identical
 initial inquiry questionnaire to each of the three manda-
 tory respondents. Shelter Forest I, 497 F. Supp. 3d at 1394.
 In its initial questionnaire, Commerce requested that the
 mandatory respondents provide a description of “the pre-
 cise resin composition of the resin used in the production of
 inquiry merchandise” and an explanation of how that resin
 composition was developed. J.A. 3497; J.A. 3544; J.A. 3591.
 Each mandatory respondent provided a high-level sum-
 mary of the composition of its resin, but none of the re-
 sponses included a percentage breakdown of the resin
 components or any citation or reference to supporting doc-
 umentation. J.A. 3639; J.A. 3800; J.A. 4042. No other party
 submitted a response to the initial questionnaire. See Shel-
 ter Forest I, 497 F. Supp. 3d at 1394, 1401.
     Commerce then issued separate supplemental ques-
 tionnaires to the three mandatory respondents on Decem-
 ber 19, 2018. Commerce specifically directed two of the
 mandatory respondents to “identify the percentage of each
 component listed used to formulate the glue” and provide
 supporting documentation. J.A. 4236; J.A. 4245–46. In
 their respective February 12, 2019 responses, the two man-
 datory respondents provided the percentage breakdown of
 the resin components, but their supporting documentation
 only identified their respective resins as being a urea-for-
 maldehyde glue and did not mention any of the other com-
 ponents, let alone the specific percentages of each. See J.A.
 4271, 4355–62; J.A. 4005–16; J.A. 4457–58.
Case: 21-2281     Document: 69    Page: 6    Filed: 06/15/2022




 6       SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US



      Even though it was not selected as a mandatory re-
 spondent, Shelter Forest voluntarily elected to respond to
 some of the questions raised in Commerce’s supplemental
 questionnaires (“February 12, 2019 Partial Response”). 2
 Shelter Forest I, 497 F. Supp. 3d at 1394. In its February
 12, 2019 Partial Response, Shelter Forest acknowledged
 that Commerce requested from two of the mandatory re-
 spondents “additional explanation on the composition of
 the resin used” in the inquiry merchandise. J.A. 4610. Shel-
 ter Forest did not submit new materials, but instead di-
 rected Commerce to materials, including employee
 declarations, it had previously submitted regarding the
 composition of its eZero (also referred to as “E0”) glue and
 the use of eZero glue in the inquiry merchandise. See J.A.
 4602–04, 4606, 4609–11; see also, e.g., J.A. 895–908, 925–
 26, 938–39, 941, 1484 (materials submitted in Shelter For-
 est’s July 16, 2018 Opposition); J.A. 1898–99, 1903–904,
 1906–13, 1915–16 (materials submitted in Shelter Forest’s
 October 11, 2018 Q&V Response). Those materials, accord-
 ing to Shelter Forest, demonstrated that the radiata pine,
 CARB-certified plywood merchandise sold by Shelter For-
 est prior to December 8, 2016 “was made with a resin the
 majority of which was urea formaldehyde.” J.A. 4610.
     On June 4, 2019, Commerce notified the parties of its
 preliminary finding that the inquiry merchandise consti-
 tutes later-developed merchandise circumventing the Or-
 ders. Shelter Forest I, 497 F. Supp. 3d at 1394. Relevant to
 this appeal, Commerce noted that it was unable to deter-
 mine that the radiata pine, CARB-certified plywood mer-
 chandise sold by Shelter Forest prior to December 8, 2016



     2  As Shelter Forest did not respond to the initial
 questionnaire, the February 12, 2019 Partial Response was
 Shelter Forest’s first questionnaire response after Com-
 merce identified the mandatory respondents in November
 2018. See Shelter Forest I, 497 F. Supp. 3d at 1394.
Case: 21-2281    Document: 69      Page: 7    Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US     7



 used a majority urea-formaldehyde resin, as Shelter Forest
 claimed. See Preliminary Decision Memorandum, Anti-Cir-
 cumvention Inquiry on the Antidumping and Countervail-
 ing Duty Orders on Certain Hardwood Plywood Products
 from the People’s Republic of China, Case Nos. A-570-051,
 C-570-052 (Dep’t Commerce June 4, 2019) (“PDM”), at 16–
 17. Specifically, Commerce asserted, “Shelter Forest did
 not provide any documentation to support its assertion
 that ‘eZero . . . is a glue made from a urea formaldehyde
 base.’” Id. at 17. Commerce had not requested additional
 documentation from Shelter Forest, let alone notified Shel-
 ter Forest of any deficiency in its submissions, prior to is-
 suing the PDM.
     On July 3, 2019, in response to Commerce’s prelimi-
 nary determination, Shelter Forest submitted additional
 information regarding the composition of its resin. Shelter
 Forest I, 497 F. Supp. 3d at 1394–95; see also J.A. 5718–
 817. Commerce rejected this submission as untimely new
 factual information, but invited Shelter Forest to formally
 “request Commerce solicit such information in accordance
 with 19 CFR 351.301(a)” by July 16, 2019. J.A. 4926. Shel-
 ter Forest made that request within the stated deadline,
 but Commerce nonetheless declined it. Shelter Forest I, 497
 F. Supp. 3d at 1395; see also J.A. 4929–33; J.A. 4935–37.
 After receiving case briefs and rebuttal briefs from the par-
 ties, Commerce then issued its final affirmative determi-
 nation on November 22, 2019 confirming its preliminary
 finding. Shelter Forest I, 497 F. Supp. 3d at 1395. In the
 accompanying Issues and Decisions Memorandum, Com-
 merce concluded that Shelter Forest’s glue did not meet the
 third criteria for inquiry merchandise because the em-
 ployee declarations described the glue as being made from
 an “urea formaldehyde base” instead of a “majority” of urea
 formaldehyde. Issues and Decision Memorandum for the
 Final Determination, Anti-Circumvention Inquiry on the
 Antidumping and Countervailing Duty Orders on Certain
 Hardwood Plywood Products from the People’s Republic of
Case: 21-2281     Document: 69      Page: 8   Filed: 06/15/2022




 8       SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US



 China, Case Nos. A-570-051, C-570-052 (Dep’t Commerce
 Nov. 22, 2019) (“IDM”), at 24. Commerce also faulted Shel-
 ter Forest for not “identify[ing] the exact composition of its
 E0 glue,” id., even though Commerce had never requested
 such information from Shelter Forest and refused to accept
 that information when Shelter Forest attempted to provide
 it. See J.A. 4935–37.
                               II
      Shelter Forest, Shanghai Futuwood Trading Co., Ltd.
 (“Futuwood”), IKEA Supply AG. et al. (“IKEA”), and Taraca
 Pacific Inc. et al. (“Taraca Pacific”) subsequently filed suit
 in the CIT challenging Commerce’s final determination.
 Shelter Forest I, 497 F. Supp. 3d at 1392, 1395. Relevant to
 this appeal, the CIT concluded that substantial evidence
 did not support Commerce’s determination that no re-
 spondent met the glue criteria for inquiry merchandise,
 given the declarations Shelter Forest submitted as well as
 Commerce’s failure to seek or review supplemental infor-
 mation from Shelter Forest. Id. at 1397–98. The CIT addi-
 tionally concluded that “Commerce abused its discretion by
 rejecting Shelter Forest’s submission as untimely when it
 had not provided notice to Shelter Forest regarding any de-
 ficiencies [in Shelter Forest’s previous submissions], as re-
 quired by 19 U.S.C. § 1677m(d).” 3 Id. at 1400. Any


     3    The statute states, in relevant part: “If the admin-
 istering authority or the Commission determines that a re-
 sponse to a request for information under this subtitle does
 not comply with the request, the administering authority
 or the Commission (as the case may be) shall promptly in-
 form the person submitting the response of the nature of
 the deficiency and shall, to the extent practicable, provide
 that person with an opportunity to remedy or explain the
 deficiency in light of the time limits established for the
 completion of investigations or reviews under this subti-
 tle.” 19 U.S.C. § 1677m(d).
Case: 21-2281    Document: 69       Page: 9   Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US     9



 tardiness on the part of Shelter Forest, the CIT explained,
 “resulted from Commerce’s failure to notify Shelter Forest
 of any deficiencies in its submissions until Commerce re-
 leased its [PDM].” Id. at 1401. Accordingly, the CIT ordered
 Commerce to consider on remand Shelter Forest’s July 3,
 2019 submission and, as prescribed by 19 U.S.C.
 § 1677m(d), to notify Shelter Forest of any deficiencies and
 provide it with an opportunity to correct or explain such
 deficiencies. Id. at 1402.
                              III
      On remand, Commerce concluded that Shelter Forest’s
 inquiry merchandise did not constitute later-developed
 merchandise that circumvented the Orders. Shelter Forest
 II, 2021 WL 3082407, at *3; see also Final Results of Rede-
 termination Pursuant to Court Remand, Anti-Circumven-
 tion Inquiry on the Antidumping and Countervailing Duty
 Orders on Certain Hardwood Plywood Products from the
 People’s Republic of China, Case Nos. A-570-051, C-570-
 052 (Dep’t Commerce May 10, 2021) (“Final Remand De-
 termination”) at 9–10, 23, 31. Commerce reached this de-
 termination after reviewing Shelter Forest’s July 3, 2019
 submission and additional materials it solicited from Shel-
 ter Forest via a supplemental questionnaire. See Shelter
 Forest II, 2021 WL 3082407, at *3–4. In total, these mate-
 rials included details regarding the composition of Shelter
 Forest’s eZero glue and the later addition of melamine for
 purposes of waterproofing, as well as relevant production
 and sales documentation linking the use of the melamine-
 fortified eZero glue to the radiata pine, CARB-certified ply-
 wood Shelter Forest sold prior to December 8, 2016. Id. at
 *3–4; see also Final Remand Determination at 11–14, 25–
 26. Commerce also engaged extensively with the criticisms
 raised by the Coalition regarding the sufficiency of and al-
 leged inconsistencies in Shelter Forest’s documentation.
 Final Remand Determination at 20–30. None of
Case: 21-2281      Document: 69     Page: 10   Filed: 06/15/2022




 10       SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US



 Commerce’s factual findings or subsequent negative re-
 mand determination were made under protest. 4
                               IV
     The Coalition then filed suit before the CIT, arguing
 that Commerce’s remand determination is unsupported by
 substantial evidence. Shelter Forest II, 2021 WL 3082407,
 at *3. The Coalition further argued that Commerce’s re-
 mand determination is not in accordance with the law,
 given that it found Shelter Forest’s merchandise to be com-
 mercially available prior to December 8, 2016 despite Shel-
 ter Forest’s position that the melamine fortification of its
 eZero glue was a trade secret at the time. Id.
     The CIT disagreed, finding that the evidence supported
 both Commerce’s conclusion that Shelter Forest’s mer-
 chandise met the resin requirement for inquiry merchan-
 dise and Commerce’s reliance on Shelter Forest’s
 explanation as to why the eZero glue recipe did not include
 melamine as an ingredient. Id. at *4–5. The CIT further
 determined that Commerce appropriately used production
 and sales documentation to link use of the eZero glue to
 specific radiata pine, CARB-certified plywood sales made
 prior to December 8, 2016. Id. at *5. Like Commerce, the
 CIT rejected the Coalition’s criticisms regarding the al-
 leged inconsistencies in Shelter Forest’s documentation,



      4  Generally speaking, Commerce will reach a re-
 mand determination under protest “where the CIT re-
 mands with instructions that dictate a certain outcome
 that is contrary to how Commerce would otherwise find.”
 Meridian Prods. v. United States, 890 F.3d 1272, 1276 n.3
 (Fed. Cir. 2018); see also Viraj Grp., Ltd. v. United States,
 343 F.3d 1371, 1376–77 (Fed. Cir. 2003) (explaining that
 Commerce may “adopt[ ] under protest a contrary position
 forced upon it by the [CIT]” and subsequently appeal that
 position to this court).
Case: 21-2281    Document: 69     Page: 11    Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US    11



 noting that those criticisms “do not undermine the reason-
 ableness of Commerce’s factual findings, which are sup-
 ported by ample evidence on the record.” Id. at *6. Finally,
 the CIT held that Commerce’s determination was in ac-
 cordance with the law, as “[n]othing of record indicates that
 melamine is essential to the pertinent inquiry” and thus
 melamine’s “addition in the production process is not re-
 quired to be public knowledge for the merchandise to be
 found to be commercially available.” Id. at *7.
      The Coalition appeals, 5 arguing that Commerce
 properly exercised its discretion in rejecting Shelter For-
 est’s July 3, 2019 submission as untimely and did not vio-
 late its duty under 19 U.S.C. § 1677m(d). See Appellant’s
 Br. at 13–14, 22–23. The Coalition further argues that
 Commerce’s remand determination is “inadequately ex-
 plained, unsupported by substantial record evidence, and
 otherwise unreasonable.” Id. at 26. We have jurisdiction
 over the CIT’s final decision in this case pursuant to
 28 U.S.C. § 1295(a)(5).
                         DISCUSSION
     We review Commerce’s determinations using the same
 standard of review as the CIT, meaning we uphold those
 determinations if they are supported by substantial evi-
 dence and otherwise in accordance with the law. 19 U.S.C.
 § 1516a(b)(1)(B)(i); SolarWorld Ams., Inc. v. United States,
 910 F.3d 1216, 1222 (Fed. Cir. 2018) (citing Downhole Pipe
 & Equip., L.P. v. United States, 776 F.3d 1369, 1373 (Fed.
 Cir. 2015)). “Substantial evidence is defined as ‘more than
 a mere scintilla,’ as well as evidence that a ‘reasonable
 mind might accept as adequate to support a conclusion.’”
 Downhole Pipe, 776 F.3d at 1374 (quoting Consol. Edison



     5   The government did not participate in this appeal.
 See Letter from United States re: Non-Participation in Ap-
 peal, Docket No. 2.
Case: 21-2281    Document: 69      Page: 12   Filed: 06/15/2022




 12    SHELTER FOREST INTERNATIONAL ACQUISITION, INC.    v. US



 Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)). In review-
 ing for substantial evidence, “[w]e look to ‘the record as a
 whole, including evidence that supports as well as evidence
 that fairly detracts from the substantiality of the evi-
 dence.’” SolarWorld, 910 F.3d at 1222 (quoting Zhejiang
 DunAn Hetian Metal Co. v. United States, 652 F.3d 1333,
 1340 (Fed. Cir. 2011)). “Although we review the CIT’s deci-
 sion de novo, ‘we give great weight’ to the CIT’s ‘informed
 opinion,’ which ‘is nearly always the starting point of our
 analysis.’” Canadian Solar, Inc. v. United States, 23 F.4th
 1372, 1378 (Fed. Cir. 2022) (quoting Nan Ya Plastics Corp.
 v. United States, 810 F.3d 1333, 1341 (Fed. Cir. 2016)).
                               I
     We conclude that Commerce abused its discretion in
 the original proceeding by failing, as required by 19 U.S.C.
 § 1677m(d), to notify Shelter Forest of any deficiency in its
 February 12, 2019 Partial Response and to provide Shelter
 Forest with an opportunity to remedy or explain such defi-
 ciency.
     There does not appear to be any dispute that the stat-
 utory notice requirement applies equally to both manda-
 tory and voluntary respondents. The text of § 1677m as a
 whole supports this reading. Compare 19 U.S.C.
 § 1677m(a) (discussing treatment of voluntary responses
 from exporters or producers not initially selected for indi-
 vidual examination in proceedings where Commerce has
 limited the number of exporters and producers to be exam-
 ined), with id. § 1677m(d) (referring generally to “re-
 sponse[s] to a request for information” without
 distinguishing between mandatory and voluntary re-
 sponses). Indeed, the Coalition acknowledged during oral
 argument that its position “has never been that [section]
 1677m(d) can’t apply to a voluntary respondent.” See Oral
 Argument at 8:51–58; see also id. at 9:30–42 (noting belief
 that a voluntary respondent is generally “grandfathered
Case: 21-2281    Document: 69      Page: 13    Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.    v. US    13



 in[to section] 1677m(d)” by responding to questionnaires
 from Commerce “as they come along”).
      The Coalition’s contention that § 1677m(d) does not ap-
 ply to Commerce in this case is premised on the actions
 Shelter Forest took (or failed to take) in responding to the
 supplemental questionnaires. 6 Specifically, the Coalition
 argues, Shelter Forest intentionally did not provide the in-
 formation and materials Commerce had requested and in-
 stead referred Commerce back to its earlier, allegedly
 deficient filings. See Appellant’s Br. at 18–22. This behav-
 ior, in the Coalition’s view, brings this case within the pur-
 view of Papierfabrik August Koelher SE v. United States,
 in which we held that § 1677m(d) does not obligate Com-
 merce “to treat intentionally incomplete data as a ‘defi-
 ciency’ and then to give a party that has intentionally
 submitted incomplete data an opportunity to ‘remedy’ as
 well as to ‘explain’” that deficiency. 843 F.3d 1373, 1383–
 84 (Fed. Cir. 2016).



     6    We decline to address the Coalition’s argument
 that Shelter Forest forewent its rights under § 1677m(d) by
 responding only at the supplemental questionnaire stage.
 This argument, which was only briefly alluded to in the Co-
 alition’s reply brief, see Appellant’s Reply Br. at 15, was
 presented in full for the first time at oral argument and
 comes too late. See Henry v. Dep’t of Justice, 157 F.3d 863,
 865 (Fed. Cir. 1998) (declining to consider argument raised
 for the first time at oral argument); SmithKline Beecham
 Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006)
 (holding arguments insufficiently developed in briefing are
 forfeited); see also Oral Argument at 11:56–13:54. For sim-
 ilar reasons, we decline to address the Coalition’s underde-
 veloped argument that Shelter Forest forewent its rights
 under § 1677m(d) by failing to request voluntary respond-
 ent status under 19 C.F.R. § 351.204(d)(4). See Appellant’s
 Reply Br. at 7, 11 n.3.
Case: 21-2281    Document: 69      Page: 14     Filed: 06/15/2022




 14    SHELTER FOREST INTERNATIONAL ACQUISITION, INC.      v. US



     This case, however, is not analogous to Papierfabrik.
 The “intentionally incomplete data” language from that
 case stems from the fact that the respondent there submit-
 ted fraudulent sales data to Commerce. Id. at 1383. The
 fraudulent nature of the respondent’s previous submission
 formed the underlying rationale for our decision that
 § 1677m(d) did not apply, as that statutory provision “is
 readily understood not to apply to the situation [t]here,
 where [the respondent] was already aware of and
 caused the ‘so-called deficiency.’” Id. at 1384 (emphasis
 added). Here, on the other hand, the Coalition does not al-
 lege that Shelter Forest submitted fraudulent information
 to Commerce.
      The Coalition instead argues that Commerce had no
 duty under § 1677m(d) in this case because Shelter Forest,
 through counsel, had access to the information and mate-
 rials contained in the exchanges between Commerce and
 the three mandatory respondents. Appellant’s Br. at 20–
 21. With those exchanges accessible, the Coalition con-
 tends Shelter Forest knew or should have known (1) that
 its previous submissions were deficient with respect to the
 glue criteria, and (2) the level of detail required to overcome
 that deficiency. Id. at 21–22. As such, in the Coalition’s
 view, there was no need for Commerce to identify any defi-
 ciency in Shelter Forest’s previous submissions or to pro-
 vide Shelter Forest with an opportunity to remedy or
 explain such deficiency. Id. But the Coalition cites no au-
 thority supporting its position that Commerce is relieved of
 its statutory duty by a voluntary respondent’s ability to
 puzzle out from the docket what information is deficient
 and what information would be sufficient.
     Even if the Coalition’s argument had merit, the partic-
 ular facts of this case undermine it. First, based on the rec-
 ord before us, Shelter Forest had provided by the initial
 questionnaire stage more information and supporting doc-
 umentation regarding the composition of its resin than the
 mandatory respondents. Compare J.A. 3639; J.A. 3800;
Case: 21-2281    Document: 69      Page: 15     Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.     v. US    15



 J.A. 4042 (providing high-level summary of the mandatory
 respondents’ respective resin compositions, with no cita-
 tion or reference to supporting documentation), and J.A.
 4005–16 (CARB compliance certifications from one of the
 mandatory respondents for merchandise using urea for-
 maldehyde glue), with, e.g., J.A. 895, 901–905; J.A. 1907–
 1910 (Shelter Forest employee declarations), and J.A. 925–
 26, 938–39, 941, 1484; J.A. 1915–16 (supporting documen-
 tation), and J.A. 1898–99, 1903–904 (October 11, 2018
 Q&V Response). See also J.A. 4602–604, 4606, 4609–11 (di-
 recting Commerce to employee declarations and other ma-
 terials previously submitted by Shelter Forest in July and
 October 2018). This undercuts the notion that Shelter For-
 est should have known that its own materials were defi-
 cient based on Commerce’s reaction to what the mandatory
 respondents initially submitted. Second, Commerce did not
 appear to have a monolithic vision as to the type of infor-
 mation and materials needed to show the glue criteria was
 met, as evidenced by Commerce’s decision not to request a
 percentage breakdown of the third mandatory respondent’s
 resin composition. Compare J.A. 4250–52 (requesting third
 mandatory respondent explain how submitted documenta-
 tion “demonstrates that the merchandise sold meets the
 definition of inquiry merchandise”), with J.A. 4236; J.A.
 4245–46 (requesting other mandatory respondents “iden-
 tify the percentage of each component listed used to formu-
 late the glue” and provide supporting documentation). This
 undercuts the notion that Shelter Forest should have
 known how to remedy any deficiency in its own submis-
 sions based on Commerce’s supplemental requests to the
 mandatory respondents. Finally, to the extent the Coali-
 tion’s argument is one of harmless error, such argument
 fails: it is clear in this case that Commerce’s decision not to
 abide by § 1677m(d) was not harmless.
     For the reasons stated above, as the CIT properly con-
 cluded in Shelter Forest I, Commerce abused its discretion
Case: 21-2281    Document: 69      Page: 16   Filed: 06/15/2022




 16    SHELTER FOREST INTERNATIONAL ACQUISITION, INC.    v. US



 in rejecting Shelter Forest’s July 3, 2019 submission as un-
 timely. Shelter Forest I, 497 F. Supp. 3d at 1400–401.
                              II
     We conclude that substantial evidence supports Com-
 merce’s negative determination and reject the Coalition’s
 attempts to cast doubt on the agency’s conclusions.
     Commerce sufficiently and reasonably explained the
 bases for its negative remand determination. In particular,
 Commerce relied on the materials Shelter Forest submit-
 ted demonstrating (1) the composition of its eZero glue,
 which Shelter Forest explained was later fortified with
 melamine for purposes of waterproofing, and (2) the use of
 the melamine-fortified eZero glue in the radiata pine,
 CARB-certified plywood Shelter Forest marketed and sold
 prior to December 8, 2016. Final Remand Determination at
 11–14, 25–26. Substantial evidence supports these find-
 ings.
      For instance, the record contains documentation from
 Shelter Forest regarding certain shipments of radiata pine,
 CARB-certified plywood merchandise, including documen-
 tation indicating that this merchandise uses Shelter For-
 est’s eZero urea-formaldehyde glue. See, e.g., J.A. 895, 901–
 905; ; J.A. 925–26, 938–39, 941, 1484; J.A. 1898–99, 1903–
 904, 1907–1910; J.A. 1915–16; J.A. 5729–33; J.A. 5745–47,
 5750; J.A. 5757–59, 5764. The record also includes docu-
 mentation of the eZero glue formula, which confirms that
 the eZero glue is majority urea formaldehyde, J.A. 5738–
 39, as well as documentation explaining that melamine
 was added to the eZero glue for waterproofing purposes and
 that this addition occurs after the glue is already mixed,
 see, e.g., J.A. 5877–80; J.A. 5892–93; J.A. 5902; J.A. 5933–
 35.
     Commerce also adequately addressed the issues raised
 by the Coalition, which the Coalition repeats on appeal. See
 Final Remand Determination at 20–30. These arguments
Case: 21-2281    Document: 69     Page: 17   Filed: 06/15/2022




 SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US   17



 are insufficient because, as both Commerce and the CIT
 explained, they do not undermine Commerce’s factual find-
 ings or the evidence on which those findings rely, or be-
 cause they are otherwise irrelevant to the ultimate
 question of whether Shelter Forest sold inquiry merchan-
 dise prior to December 8, 2016. See Shelter Forest II, 2021
 WL 3082407, at *5–6; Final Remand Determination at 20–
 30.
     For example, the Coalition points out that the eZero
 glue recipe does not refer to melamine. Appellant’s Reply
 Br. at 22. The Coalition also alleges that Shelter Forest’s
 documentation contains “inconsistent and contradictory in-
 formation” regarding how much melamine was added to
 the eZero glue; whether melamine-fortified eZero glue is
 waterproof or not; and whether the waterproof plywood
 merchandise sold by Shelter Forest used eZero glue, which
 itself is not waterproof. Appellant’s Br. at 27–29, 31; Ap-
 pellant’s Reply Br. at 21–22, 26, 28. But Commerce’s defi-
 nition of inquiry merchandise—the exact definition the
 Coalition proposed, see Shelter Forest II, 2021 WL 3082407,
 at *3 n.5—says nothing about the presence (or absence) of
 melamine in the resin, the degree to which the resin is wa-
 terproof, or the degree to which the merchandise itself is
 waterproof. Thus, the alleged discrepancies the Coalition
 identifies are irrelevant and do not detract from the sub-
 stantial evidence supporting Commerce’s negative deter-
 mination. Even so, these alleged inconsistencies are
 resolved by Shelter Forest’s explanation that melamine
 was added after the eZero glue is already mixed, see, e.g.,
 J.A. 5877–80; J.A. 5892–93; J.A. 5902; J.A. 5933–35, and
 by evidence in the record implying a direct relationship be-
 tween the amount of melamine added and the degree to
 which the melamine-fortified glue (and thus the plywood
 merchandise) is waterproof, see, e.g., J.A. 938; J.A. 1692;
 J.A. 1908; J.A. 1915; J.A. 5876–77; J.A. 5892; J.A. 5935.
     For the reasons stated above, Commerce’s determina-
 tion that Shelter Forest sold inquiry merchandise prior to
Case: 21-2281   Document: 69    Page: 18   Filed: 06/15/2022




 18    SHELTER FOREST INTERNATIONAL ACQUISITION, INC.   v. US



 December 8, 2016 is both reasonable and supported by sub-
 stantial evidence.
                       CONCLUSION
     We have considered the Coalition’s remaining argu-
 ments and do not find them persuasive. For the foregoing
 reasons, we affirm the CIT’s final judgment.
                       AFFIRMED